Citation Nr: 0529591	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  00-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

2.  Entitlement to an initial compensable disability rating 
for a right knee strain.

3.  Entitlement to an initial compensable disability rating 
for a left knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran retired in January 2000 with over 20 years of 
active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted service connection 
for residuals of a fracture and bunionectomy of the right 
great toe, evaluated as 10 percent disabling; and recurrent 
right and left knee strains, benign fibroadenoma of the right 
breast, genital herpes, costochondritis, and residuals of a 
left bunionectomy, each evaluated as zero percent disabling.  
The effective date for all disabilities was February 1, 2000.  
The RO also denied service connection for a psychiatric 
disorder, to include depression, and bilateral ankle strain. 

In April 2000, the veteran filed a timely notice of 
disagreement.  A May 2000 statement of the case (SOC) 
furnished by the RO addressed each of the issues listed 
above.  In July 2000, the veteran filed a substantive appeal 
(VA Form 9), wherein she checked the box documenting that she 
had read the SOC, and that she was only appealing the issues 
of entitlement to service connection for a psychiatric 
disorder, to include depression, and entitlement to initial 
compensable disability ratings for recurrent right and left 
knee strains.  See 38 C.F.R. § 20.202 (2004) ("If the [SOC] 
and any prior supplemental SOC addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed").

At the time the veteran filed the July 2000 VA Form 9, she 
had been furnished the May 2000 SOC, which addressed the 
claims concerning the initial 10 percent disability rating 
for residuals of a fracture and bunionectomy of the right 
great toe; the initial noncompensable disability ratings 
assigned for benign fibroadenoma of the right breast, genital 
herpes, costochondritis, and residuals of a left 
bunionectomy; and the denial of service connection for 
bilateral ankle strain.  While the RO subsequently furnished 
the veteran a supplemental SOC in September 2001, and in 
February 2003, and prepared a VA Form 8 (Certification of 
Appeal), which listed those same claims, the veteran's July 
2000 VA Form 9 does not indicate that an appeal was being 
perfected as to such claims.  Those claims were not 
specifically identified in the July 2000 VA Form 9.  Hence, 
the issues of entitlement to an initial disability rating in 
excess of 10 percent for residuals of a fracture and 
bunionectomy of the right great toe; entitlement to initial 
compensable disability ratings for benign fibroadenoma of the 
right breast, genital herpes, costochondritis, and residuals 
of a left bunionectomy; and entitlement to service connection 
for bilateral ankle strain, are not a part of the current 
appeal.

Accordingly, the Board's appellate consideration will be 
limited to the issues listed on the title page.  In November 
2003, the Board remanded the issues for further development.


FINDINGS OF FACT

1.  The veteran does not currently have a psychiatric 
disorder, to include depression.

2.  Since February 1, 2000, the veteran's right knee strain 
has been manifested by impairment that results in pain on 
motion and slight overall limitation of motion of the knee 
due to pain; however, even when pain is considered, the 
veteran's right knee disability is not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the right leg to 45 degrees on flexion or to 10 
degrees on extension, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.  

3.  Since February 1, 2000, the veteran's left knee strain 
has been manifested by impairment that results in pain on 
motion and slight overall limitation of motion of the knee 
due to pain; however, even when pain is considered, the 
veteran's left knee disability is not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the left leg to 45 degrees on flexion or to 10 
degrees on extension, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.  

4.  Resolving all reasonable doubt in favor of the veteran, 
since February 1, 2000, the veteran's left knee strain has 
been manifested by X-ray evidence of arthritis and objective 
confirmation of limitation of motion due to swelling.


CONCLUSION OF LAW

1.  A psychiatric disorder, to include depression, was not 
incurred in or aggravated by active service, and a psychosis 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1111, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2005).

2.  The criteria for a compensable disability rating for a 
right knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2005); VAOPGCPREC 9-2004, 69 
Fed. Reg. 59988, 59990 (2004).

3.  The criteria for a disability rating of 10 percent, but 
no more, for a left knee strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2005); VAOPGCPREC 
9-2004, 69 Fed. Reg. 59988, 59990 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of the appeal was already decided and appealed prior to VCAA 
enactment.  The U.S. Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the veteran in December 
2002 essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  In this regard, the letter informed the 
veteran and her representative of the information and 
evidence necessary to substantiate claims for service 
connection and for a higher rating, and of her and VA's 
respective duties for obtaining evidence.  The letter also 
informed her of the types of evidence needed to support her 
claims and asked her to send the information describing any 
additional evidence or the evidence itself.  In addition, a 
February 2003 supplemental statement of the case included the 
complete text of 38 C.F.R. § 3.159(b).  Thus, as a practical 
matter, the Board finds that the veteran has been notified of 
the need to provide any evidence in her possession that 
pertains to her claims.  

In addition, VA provided the veteran with a copy of the 
appealed March 2000 rating decision, May 2000 statement of 
the case, November 2003 Board remand, and numerous 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding her 
claims.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of her 
service medical records, post-service VA medical records, VA 
examination reports, and statements made by the veteran in 
support of her claims.  

In addition, the Board notes that the veteran's claims file 
was not made available to the January 2003 VA examiner.  The 
Board observes that review of the claims file is only 
required where necessary to ensure a fully informed exam or 
to provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 
(1996).  The Board finds that resort to the veteran's claims 
file was not necessary for the examiner to provide findings 
as to the current symptoms of the veteran's service-connected 
right and left knee strains.  Moreover, the claims file was 
made available to the November 2004 VA examiner, who 
specifically commented on the current findings as they 
related to those of the January 2003 VA examiner.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2005)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2005); see 38 C.F.R. § 3.309 (2005).  

If a psychosis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Psychiatric Disorder, to Include Depression

After review, the Board finds that the veteran was not 
diagnosed with a psychiatric disorder in service and the 
veteran does not currently have a psychiatric disorder, to 
include depression.  In this regard, the Board notes the 
following evidence of record.

The veteran's service medical records are negative for a 
diagnosis of a psychiatric disorder.  A December 1997 
consultation sheet reflects complaints of job and family 
related stress but the only Axis I diagnosis provided was 
that of occupational problems.  In addition, the veteran 
complained of depression at her July 1999 retirement 
examination; however, the examiner noted no psychiatric 
disorder and concurrent psychiatric examination was normal.  

A September 1999 VA psychiatric evaluation report, completed 
about four months before separation from active service, 
reflects no Axis I diagnosis.  The examiner stated that the 
veteran had some difficulty adjusting while stationed at Fort 
Gordon but that at the present time the veteran does not meet 
any diagnostic criteria of psychiatric disorder.

Likewise, a November 2004 VA examination report reflects a 
diagnosis of a history of major depressive episode, resolved.  
The examiner stated that the veteran clearly had a major 
depressive episode while in service but that the veteran 
currently denies symptoms of major depression and that there 
is no evidence of disability related to a psychiatric 
illness.

Thus, the evidence of record shows that the veteran was not 
diagnosed with a psychiatric disorder during service and she 
does not currently have a psychiatric disorder, to include 
depression.  In this regard, the Board observes that there 
can be no valid claim for service connection in the absence 
of proof of a present disability.  See 38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that an October 2000 Army Community Hospital 
treatment note contains a diagnosis of a history of 
depression, a notation that the veteran's depression could be 
related to military service, and a prescription for Zoloft.  
However, the Board points out that two VA examiners, both 
prior to and since the above treatment, determined that the 
veteran does not have a psychiatric disorder, to include 
depression.  In this regard, the Board notes that the 
September 1999 VA evaluation was conducted by a physician 
certified by the American Board of Psychiatry and Neurology, 
rendering the opinion highly probative.  Also, whereas the 
September 1999 and November 2004 examination reports include 
a mental status examination, the October 2000 treatment note 
does not reflect that such examination was performed, thus 
reducing its probative value.  Furthermore, the November 2004 
VA examiner had an opportunity to review the veteran's claims 
file, which contained both of the above reports.  More 
importantly, the November 2004 VA examiner found no evidence 
of a psychiatric disorder.  In this regard, the Board finds 
the opinion and findings of the November 2004 VA examiner to 
be most probative, particularly with respect to whether the 
veteran currently has a psychiatric disorder.  

The Board also notes that a November 2000 VA treatment note 
contains the veteran's report of having been diagnosed with 
depression and taking Zoloft.  The Board observes, however, 
that the treatment note only reflects the veteran's report of 
a diagnosis of depression, not the treating examiner's 
diagnosis.  Moreover, as discussed above, the Board finds the 
recent November 2004 VA examination report to be most 
probative in terms of whether the veteran currently has a 
psychiatric disorder, to include depression.

In sum, the more probative evidence of record shows that the 
veteran does not have a present psychiatric disability.  The 
Board observes that the evidence shows that the veteran had a 
depressive episode in service; however, the evidence fails to 
show that she currently has depression.

The Board acknowledges the veteran's contentions that she has 
a psychiatric disorder, to include depression, that is 
related to service.  The Board observes, however, that she, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
depression.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Initial Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The veteran's right and left knee strains have been assigned 
zero percent ratings under Diagnostic Code 5260, 38 C.F.R. 
§ 4.71a (2005).  

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: zero percent for 
flexion limited to 60 degrees, 10 percent for flexion limited 
to 45 degrees, 20 percent for flexion limited to 30 degrees, 
and 30 percent for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 0 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Factual Background

An October 1999 VA examination report reflects complaints of 
cracking and swelling of the knees, and a feeling that there 
is water in them.  The veteran stated that if she runs for 
more than 30 minutes she has to sit in the sauna and put ice 
on her knees or she feels like she will be unable to get up.  
She denied having any type of surgery and stated that she 
elevates her knees and currently uses just Motrin.  

Examination revealed pain in the patella area and no reflexes 
at the patella.  There was a minimal amount of fluid 
underneath the patella on the posterior aspect.  Active 
flexion of the right knee was only to 90 degrees with 
tingling and pain with movement against gravity and strong 
resistance.  Active flexion of the left knee was to 90 
degrees with no pain.  Extension bilaterally was to 0 degrees 
without pain.  Drawer and McMurray tests were within normal 
limits.  The knee joint had minimal effusion and was painful 
to palpation.  The examiner stated that, based on physical 
examination and radiologist report, the veteran has normal 
knees bilaterally.  

An October 2000 Army Community Hospital report reflects 
complaints of increased pain and swelling of the left knee 
that is worse with going up and down stairs.  Examination 
revealed bilateral patellar tenderness to palpation, left 
greater than right, with small effusion in the left medial 
lateral ligament area.  Range of motion was full and positive 
for crepitus.  The diagnosis was chronic bilateral 
retropatellar pain syndrome, left greater than right.  

One set of November 2000 VA radiology reports reflects 
positive studies showing arthritis in both knees that causes 
pain during movement.  A second set of November 2000 VA 
radiology reports, completed by the same radiologist, 
reflects negative studies.

A November 2000 VA addendum notes that the veteran's X-rays 
of the knees were negative according to the radiologist.

A February 2001 VA examination report reflects complaints of 
chronic knee pain with swelling and some pain and aching but 
no giving way.  The veteran stated that heat makes her knees 
feel better.

Examination of the left knee revealed range of motion from 0 
to 135 degrees.  There was medial and lateral joint line 
tenderness and mild patellofemoral crepitus.  The knee had 
stable anterior drawer and posterior drawer testing.  
Examination of the right knee revealed range of motion from 0 
to 130 degrees.  There was minimal medial and lateral joint 
line tenderness and mild patellofemoral crepitus.  The knee 
was stable ligamentously.  The diagnosis was mechanical knee 
pain with some evidence of joint line tenderness bilaterally 
and minimal evidence of swelling.

A February 2001 VA radiology report of the right knee 
reflects no significant joint space narrowing, malalignment, 
or fracture injury.  A report of the left knee reflects very 
mild medial joint space narrowing.

A January 2003 VA examination report reflects complaints of 
bilateral knee pain with the right greater than the left.  
The veteran's main complaint was of cracking and popping in 
the knees when she first awakes in the morning as well as 
pain with strenuous activities.  She stated that this has 
made her unable to do any running or to take dance classes.  
She denied true locking.  She stated that her right knee gave 
way twice but not recently, and her left knee has never given 
way.  The examiner noted that the veteran is not taking any 
medication or wearing any braces, has not done any physical 
therapy, and is simply limiting her activities.  The examiner 
also noted that the veteran's claims file was not available 
for review.

Examination of the right knee revealed some crepitus with 
range of motion, which was from 0 to 140 degrees.  The knee 
was stable to anterior, posterior, valgus, and varus 
stresses.  There was no effusion.  There was mild medial 
joint line tenderness but no lateral joint line tenderness.  
There was no patellofemoral crepitus and the patella tracked 
normally with a negative patellar apprehension sign.  The 
veteran had 5/5 strength and was neurovascularly intact 
distally.

Examination of the left knee revealed range of motion from 0 
to 140 degrees but with crepitus.  There was no 
patellofemoral crepitus.  Apprehension test was negative.  
There was some mild medial joint line tenderness but no 
lateral joint line tenderness.  The knee was stable to 
anterior, posterior, valgus, and varus stresses.  The veteran 
had 5/5 strength and was neurovascularly intact distally.

The diagnosis was probable early degenerative joint disease 
of the knee bilaterally.  The examiner noted that this does 
not seem to be causing any limitation of the veteran's daily 
function with the exception of strenuous activities such as 
running and dancing.  

A January 2003 X-ray report reflects that both knees were 
normal.

A November 2004 VA examination report reflects complaints of 
bilateral knee pain.  The veteran complained of pain 
squatting, standing, and kneeling, and stated that she has 
increased pain 5 to 6 days per month.  She reported taking 
Tylenol for pain relief and denied having had injections, 
physical therapy, or assistive devices.  She stated that she 
does not run or dance at this time.

Examination of the knees revealed positive patellofemoral 
crepitation and mild apprehension.  Ligaments were stable in 
all planes.  There was no joint line tenderness.  Range of 
motion was from 0 to 130 degrees without pain.  The examiner 
noted that radiographs taken in January 2003 showed no 
evidence of significant narrowing of joint spaces of either 
knee.

The diagnosis was mild chondromalacia patella bilaterally.  
The examiner stated that there was no evidence of an increase 
in severity from the January 2003 VA examination.  He further 
stated that his examination is consistent with the January 
2003 examination.  He stated that there was no evidence of 
instability or significant findings or interarticular 
derangement.  Lastly, the examiner stated that there was no 
evidence that range of motion was additionally limited by 
pain, fatigue, weakness, or lack of endurance with repetitive 
motions during examination.


Right Knee Strain

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial compensable 
disability rating.  In support of this conclusion, the Board 
notes the following evidence of record.

A November 1999 VA examination shows range of motion from 0 
to 90 degrees.  An October 2000 Army Community Hospital 
examination reflects full range of motion.  A February 2001 
VA examination shows range of motion from 0 to 130 degrees.  
A January 2003 VA examination shows range of motion from 0 to 
140 degrees.  A November 2004 VA examination shows range of 
motion from 0 to 130 degrees.  

The above evidence shows that the veteran's right knee strain 
is manifested by slight limitation of motion.  Thus, the 
Board finds that the relevant diagnostic codes for evaluating 
limitation of motion of the knee do not provide for 
compensable evaluations.  See Diagnostic Codes 5260 and 5261.  
Indeed, the range of motion findings fail to meet the 
criteria for a zero percent rating under either diagnostic 
code.  In this regard, the Board notes the veteran's 
complaints of chronic pain and swelling; however, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with less than zero 
percent ratings, a compensable rating is not appropriate.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee strain.  After 
review, however, the Board observes that no other diagnostic 
code provides for a compensable rating.  In this regard, the 
Board observes that Diagnostic Code 5003, under which 
degenerative arthritis is evaluated, is not for application 
because the X-ray evidence does not show that the right knee 
is manifested by arthritis.  The Board notes that a set of 
November 2000 VA radiology reports reflects arthritis in the 
right knee; however, a second set of November 2000 VA 
radiology reports, completed by the same radiologist, 
reflects no arthritis and a November 2000 VA addendum notes 
that the X-rays were negative according to the radiologist.  
Thus, the X-rays were ultimately reported as negative by the 
radiologist.  Furthermore, subsequent February 2001 and 
January 2003 X-rays were reported as normal.  Thus, the Board 
finds that the veteran's right knee strain is not manifested 
by arthritis.

Furthermore, the Board has considered whether the veteran's 
right knee strain presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of zero 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

Left Knee Strain

After review, the Board finds that the veteran's left knee 
strain is also manifested by slight limitation of motion.  In 
support of this conclusion, the Board notes the following 
evidence of record.

A November 1999 VA examination shows range of motion from 0 
to 90 degrees.  An October 2000 Army Community Hospital 
examination reflects full range of motion.  A February 2001 
VA examination shows range of motion from 0 to 135 degrees.  
A January 2003 VA examination shows range of motion from 0 to 
140 degrees.  A November 2004 VA examination shows range of 
motion from 0 to 130 degrees.  

The above evidence shows that the veteran's left knee strain 
is manifested by slight limitation of motion.  Thus, the 
Board finds that the relevant diagnostic codes for evaluating 
limitation of motion of the knee do not provide for 
compensable evaluations.  See Diagnostic Codes 5260 and 5261.  
Like the right knee, range of motion findings fail to meet 
the criteria for a zero percent rating under either 
diagnostic code.  In this regard, the Board notes the 
veteran's complaints of chronic pain and swelling; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the range 
of motion findings, which are consistent with less than zero 
percent ratings, a compensable rating is not appropriate.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Furthermore, the Board again observes that separate ratings 
under Diagnostic Codes 5260 and 5261 may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59988, 59990.  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

The Board observes, however, that Diagnostic Code 5003 is 
applicable because the X-ray evidence indicates that the left 
knee is manifested by arthritis.  As discussed above, the 
November 2000 VA X-rays were ultimately reported as negative 
for arthritis.  However, a February 2001 VA X-ray report of 
the left knee reflects very mild medial joint space 
narrowing.  Thus, arthritis was indicated by this report.  
The Board notes that subsequent January 2003 X-rays were 
reported as normal; however, resolving all reasonable doubt 
in favor of the veteran, the Board finds that the veteran's 
left knee strain is manifested by X-ray evidence of 
arthritis.  Further, because the record also contains 
objective evidence of swelling of the left knee, a 10 percent 
evaluation is warranted for the veteran's major left knee 
joint affected by limitation of motion.  See Diagnostic Code 
5003.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left knee strain.  After 
review, however, the Board observes that no other diagnostic 
code provides for a rating in excess of 10 percent.  

Furthermore, the Board has considered whether the veteran's 
left knee strain presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.









ORDER

Service connection for a psychiatric disorder, to include 
depression, is denied.

An initial compensable disability rating for a right knee 
strain is denied.

An initial 10 percent disability rating for a left knee 
strain is granted, subject to the provisions governing the 
award of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


